Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 2, 2022

                                     No. 04-22-00266-CR

                                      James KEARNS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022W0277
                         Honorable Velia J. Meza, Judge Presiding


                                       ORDER
        Appellant’s brief was due by August 22, 2022, but it was not filed. This court notified
appellant’s counsel of the deficiency on August 26, 2022, and on September 1, 2022, appellant
filed a motion requesting a twenty-day extension of time. After consideration, we grant the
extension and order appellant to file his brief by September 12, 2022.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court